Citation Nr: 1203612	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-10 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for the service-connected residuals of a right knee meniscal tear with degenerative joint disease, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988 and from March 1991 to March 1992.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO increased the disability rating for the service-connected right knee disability from 10 percent to 20 percent, effective from July 12, 2006; and assigned an evaluation of 100 percent effective from August 8, 2006 based on surgical or other treatment necessitating convalescence; and, then assigned an evaluation of 10 percent from October 1, 2006.  

The Veteran's Notices of Disagreement with that decision were received at the RO in Atlanta, Georgia, in October 2006 and December 2007.  The RO issued a Statement of the Case (SOC) in March 2008.  The veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in March 2008.  

In an August 2009 statement, the Veteran raises new claims of service connection, to include some claims as secondary to the service-connected right knee disability.  These matters are referred to the RO for appropriate action.  


FINDINGS OF FACT

In August 2009, prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw his appeal currently before the Board, which consists of entitlement to an increased disability rating for the service-connected residuals of a right knee meniscal tear with degenerative joint disease, currently rated as 10 percent disabling.  Confirmation of this requested action was submitted by the Veteran's representative and received at the Board in January 2012.  


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issues of entitlement to entitlement to an increased disability rating for the service-connected residuals of a right knee meniscal tear with degenerative joint disease, currently rated as 10 percent disabling.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant and his representative in August 2009 and January 2012 respectively, requesting to withdraw his appeal.  The issue in appellate status and before the Board at that time was entitlement to an increased disability rating for the service-connected residuals of a right knee meniscal tear with degenerative joint disease, currently rated as 10 percent disabling.  In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


